Citation Nr: 1500881	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).  

In March 2013, the Veteran submitted additional evidence in support of his claim.  In September 2014, the Veteran's representative submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Veteran submitted a statement as well as a copy of a letter from the Social Security Administration (SSA) which reflects that the Veteran began receiving disability benefits from the SSA in September 2012.  He also reported that he is now unemployed due to his medical issues.  Neither the SSA decision nor the records upon which that decision was based are associated with the claims file.  As the SSA records may contain evidence relevant to the issue on appeal, the SSA records must be requested and associated with the record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also finds that a clinical opinion as to whether the Veteran's service-connected disabilities, considered in combination, preclude substantially gainful employment consistent with his education and occupational experience would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If there is a negative response, such should be documented in the claims file and the Veteran notified accordingly.

2.  Schedule the Veteran for a VA examination by an appropriate clinician to assess the impact of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Following review of the claims folder, and examination of the Veteran, provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, preclude substantially gainful employment consistent with his education and occupational experience.  Rationale must be provided for the opinion proffered.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




